 



Exhibit 10.8
June 27, 2007
Mr. Mauricio Ramos
1605 Suncrest Road
Castle Rock, CO 80104
USA
Dear Mauricio:
This letter sets forth the agreement (“Agreement”) between Liberty Global
Services, LLC (the “Company”) and yourself concerning your employment with the
Company. The Company may reassign you to a different affiliated company and/or
location during the term of this Agreement. You will be an employee-at-will, and
either the Company or you may terminate your employment at any time with or
without cause.
The terms of this Agreement are set forth below:

         
1.
  Effective Date:   July 2, 2007
 
       
2.
  Title and Job Description:   You will serve as President, Liberty Global Latin
America Division, reporting to the President and Chief Executive Officer of
Liberty Global, Inc. (“LGI”). Your duties and responsibilities will be as
assigned by your supervisor at LGI. By signing below, you agree to serve LGI and
the Company to the best of your ability and faithfully, loyally and diligently
perform your duties to LGI and the Company.
 
       
 
      The Company acknowledges that you are also employed as an officer of VTR
GlobalCom S.A. in Chile, and has informed LGI of that fact.
 
       
 
      You will be expected to carry out your duties for the Company and LGI
principally in Colorado, including making and communicating decisions regarding
LGI’s business and signing contracts in your capacity as an officer of LGI. You
will not under any circumstances sign contracts on behalf of the Company or LGI
while you are present in Chile.
 
       
 
      You will be required to attend meetings of executives and the Board of
Directors of LGI from time to time in the United States of America and other
locations as your supervisor directs. You also may be required to perform your
duties for LGI or the Company at other locations throughout the world.
 
       
3.
  Salary:   You will be paid on a bi-weekly basis at a rate equal to an annual
salary of US$81,000. Your salary and performance may be reviewed annually. This
salary, together with the other benefits described below, represents your total
compensation package provided by the Company. Your annual salary

 



--------------------------------------------------------------------------------



 



Employment Agreement
Mauricio Ramos
June 27, 2007

         
 
      and any annual performance review do not create a contract for any
specific term of employment.
 
       
4.
  Bonus Plan:   You may be eligible to participate in the 2007 Senior Management
Bonus Plan and any future bonus plan approved for senior management of LGI. The
payment of any award under such a program will be subject to the terms and
conditions of the program and approval by the LGI Compensation Committee. The
provision of a bonus plan is not a guarantee and you will not be entitled to any
certain percentage or amount of a bonus. It is possible that you may not receive
a bonus in a certain year if the terms and conditions of the bonus plan are not
achieved. Similarly, the payment of a bonus does not guarantee or create a
precedent that entitles you to any future bonus.
 
       
5.
  Performance Plan:   You may be eligible to participate in the
performance-based incentive plan approved for senior executives of LGI. The
payment of any award under such incentive plan will be subject to the terms and
conditions of the incentive plan and approval by the LGI Compensation Committee.
The provision of a performance plan is not a guarantee and you will not be
entitled to any certain award. It is possible that you may not receive an award
following your applicable performance period in the performance plan if the
terms and conditions of the performance plan are not achieved. Similarly, the
payment of an award over a service period does not guarantee or create a
precedent that entitles you to any future performance award.
 
       
6.
  Benefits:   You and your family will be entitled to any benefits available
under the standard benefit package offered by LGI, in accordance with the policy
guidelines set forth by LGI and its insurance carriers. These benefits currently
include, but are not limited to, participation in medical, dental and vision
coverage, vacation, sick leave and disability coverage. In addition, you may
participate in LGI’s 401(k) plan in accordance with the plan guidelines.
 
       
7.
  U.S. Withholding:   You understand and acknowledge that the Company and LGI
may be subject to legal obligations to withhold taxes on your compensation
(including compensation in the form of equity-based awards) and on the exercise
or vesting of compensation in the form of equity-based awards. Further, you
agree to pay directly, as and when due, all taxes payable by you in connection
with compensation paid or provided to you by LGI and the Company, including
compensation in the form of equity-based awards, and taxes payable on the
exercise or vesting thereof. By executing this Agreement, you irrevocably
release and agree to hold harmless the Company and LGI from and against any
liability arising directly or indirectly from their compliance with requirements
to withhold such amounts and their respective procedures for calculating such
withholding.
 
       
8.
  U.S. Tax Returns:   The Company will pay the reasonable costs associated with
the preparation by independent tax consultants of your U.S. tax returns, up to a
maximum of $1,750 per tax year. You acknowledge that costs for preparing any
Chilean tax

2



--------------------------------------------------------------------------------



 



Employment Agreement
Mauricio Ramos
June 27, 2007

         
 
      returns are not the responsibility of the Company or LGI. The Company will
select the independent tax consultants who will prepare your U.S. tax returns.
In the event you do not submit information necessary to complete your U.S. tax
returns for the applicable tax year by the date required by the Company’s tax
consultant for timely filing, the Company may elect not to assist you with the
costs for such year. The Company and LGI will have no responsibility for payment
of any of your taxes, which will be solely your obligation.
 
       
9.
  Vacation:   You are eligible to take paid vacation time in the amount of 160
hours per calendar year, which shall be prorated on a monthly basis, to be taken
in accordance with LGI’s policies.
 
       
10.
  Employee
Receivables:   You understand that you may incur personal expenses in the course
of your employment with the Company or your assignment to LGI. These expenses
may include, but are not limited to, personal phone call charges, personal
travel expenses, travel advances, and amounts relating to the calculation and
payment of foreign taxes. As a condition of your employment with the Company,
you agree that the Company may deduct expenses you owe the Company or its
affiliates from your paycheck or any other amount owed to you by the Company at
any time during your employment or at separation from employment.
 
       
 
      You may be provided with personal property and equipment to use during
your employment with the Company. As a condition of your employment, you agree
that upon request during employment or at separation from the Company, you will
return such property and equipment to the Company or its affiliate as
appropriate. Any charges for damage done to any property or equipment of the
Company or its affiliates will be deducted from your final paycheck or any other
amount owed to you by the Company. In the event any such property or equipment
is not returned by you promptly after your employment with the Company
terminates, the Company will determine the fair market value of the property or
equipment, which amount will be deducted from your final paycheck or from any
other amount owed to you by the Company. Also, the Company may pursue other
legal remedies available to recover the reasonable value of any property of the
Company or its affiliates that is damaged or not promptly returned by you,
including the recovery of reasonable attorneys’ fees and costs.
 
       
11.
  Termination:   The term of this Agreement begins on July 2, 2007 and ends on
April 1, 2009, unless terminated earlier as provided herein or extended by
agreement between you and the Company. Your employment and this Agreement may be
terminated by the Company at any time with or without cause.
 
       
12.
  Policies:   Notwithstanding your employment by the Company, you will continue
to be subject to the Policy Manual of LGI as well as other policies of LGI and
the Company as in effect from time to time. The Company and LGI may change, at
their sole discretion, from time to time, the provisions of benefit plans,
policies or other corporate policies.

3



--------------------------------------------------------------------------------



 



Employment Agreement
Mauricio Ramos
June 27, 2007

         
13.
  Confidential
Information:   You will not, at any time during or after your employment,
disclose to or use for the benefit of any person or entity other than the
Company and its affiliates any information of the Company or any of its
affiliates that is confidential, proprietary or otherwise generally not
available to the public, including but not limited to information regarding the
Company’s or any of its affiliates’ businesses and potential new projects, and
other confidential, non-public or proprietary information or materials of the
Company or any of its affiliates, or others with whom the Company has a
confidential relationship. You will promptly return all such information in all
forms and media to the Company promptly upon termination of your employment.
 
       
 
      Notwithstanding the preceding provisions allowing the disclosure of
certain information to affiliates of the Company, in your capacity as an
employee of VTR GlobalCom S.A., you will be permitted to disclose to VTR
GlobalCom S.A. and its officers, directors, employees and agents confidential,
proprietary or non-public information of LGI only to the extent your LGI
supervisor so permits.
 
       
14.
  Severability and Survival of Terms:   In case any one or more of the
provisions of this Agreement shall be found to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained in this Agreement will not be affected. Further,
any provision or portion of this Agreement found to be invalid, illegal, or
unenforceable shall be deemed, without further action on the part of you or the
Company, to be modified, amended and/or limited to the minimum extent necessary
to render such provisions or portions thereof valid and enforceable.
 
       
15.
  Entire Agreement:   This Agreement contains the parties’ entire agreement with
respect to your employment by the Company. This Agreement may be amended only by
a written document signed by you and the Company.
 
       
16.
  Governing Law:   This Agreement and all aspects of your employment
relationship with the Company are governed by the internal laws of the United
States of America and the State of Colorado, without reference to any conflicts
of laws principles. All disputes concerning the same will be resolved
exclusively as provided below.
 
       
17.
  Arbitration:   If any dispute involving this Agreement or any aspect of your
employment relationship with the Company or your assignment to LGI arises, then
the dispute shall be determined through binding arbitration in Denver, Colorado
in accordance with the employment arbitration procedures of the American
Arbitration Association (“AAA”) existing at the time the arbitration is
conducted, before a single arbitrator chosen in accordance with the AAA
procedures, and the decision of the arbitrator shall be enforceable as a court
judgment. All arbitration proceedings shall be confidential.

4



--------------------------------------------------------------------------------



 



Employment Agreement
Mauricio Ramos
June 27, 2007

     
 
  Notwithstanding the preceding arbitration provision, by signing below you
agree that the Company and its affiliates would be irreparably harmed by any
breach by you of the provisions set forth under “Title and Job Description,”
“Employee Receivables,” and “Confidential Information” above, and that the
Company and its affiliates to which you are assigned from time to time will have
the right to obtain temporary and permanent injunctions and other equitable
relief in any court having jurisdiction to prevent or terminate a violation of
those provisions. The prevailing party in any civil action, arbitration or other
legal proceeding shall be entitled to recover its or his reasonable attorneys’
fees and costs, to the extent permitted by law.

The Company looks forward to a successful employment relationship with you. If
you are in agreement with the above terms, please indicate your acceptance by
signing below and returning one fully executed copy to me no later than July 2,
2007.
Sincerely,
LIBERTY GLOBAL SERVICES, LLC
(Employer)

         
By:
  /s/ Amy M. Blair    
 
       
 
  Amy M. Blair    
 
  Senior Vice President, Global Human Resources    

ACCEPTED and AGREED:

     
/s/ Mauricio Ramos
   
 
 
 
Mauricio Ramos
  Date: June 27, 2007

5